 Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 1 of 15 PageID #: 176



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------- x
HANGER SOLUTIONS, LLC,                                        :
                                                              :
                           Plaintiff,                         :
                                                              :
                  v.                                          :
                                                              :
SQUARESPACE, INC.                                             :   C.A. No. 21-cv-774-LPS
                                                              :
                           Defendant.                         :
                                                              :
--------------------------------------------------------------

                                                    ANSWER

        Defendant Squarespace, Inc. (“Squarespace”), by and through its attorneys, for its

Answer to the “Original” Complaint of Plaintiff Hanger Solutions, LLC:

                                       NATURE OF THE ACTION

        1.       Admits that the “Original” complaint in this action (the “Complaint”) alleges

infringement of U.S. Patent No. 6,430,623, 6,609,159, and 6,772,227 (collectively, the “Patents-

in-Suit”), admits that copies of the Patents-in-Suit appear to be attached to the Complaint as

Exhibits A-C, and except as so admitted denies the allegations of paragraph 1 of the Complaint.

        2.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 2 of the Complaint.

                                                   PARTIES

        3.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 3 of the Complaint.

        4.       Admits that Squarespace is a corporation organized and existing under the laws of

the State of Delaware, and except as so admitted denies the allegations of paragraph 4 of the

Complaint.




                                                         1
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 2 of 15 PageID #: 177




       5.      Admits that Squarespace has a principal place of business at 225 Varick Street,

12th Floor, New York, New York 10017, and except as so admitted denies the allegations of

paragraph 5 of the Complaint.

       6.      Admits that Squarespace has an office located at 311 SW Washington Street,

Portland, Oregon, 97204 (Multnomah County), and except as so admitted denies the allegations

of paragraph 6 of the Complaint.

       7.      Admits that Squarespace does not contest the sufficiency of service of process in

this action, and except as so admitted denies the allegations of paragraph 7 of the Complaint.

                                JURISDICTION AND VENUE

       8.      Admits that the Court has jurisdiction to hear this action under 28 U.S.C. §§ 1331

and 1338(a), and except as so admitted denies the allegations of paragraph 8 of the Complaint.

       9.      Admits that the Court has personal jurisdiction over Squarespace with respect to

the purported claims stated in the Complaint, and except as so admitted denies the allegations of

paragraph 9 of the Complaint.

       10.     Admits that Squarespace offers for sale, sells, and advertises its services in the

United States, the State of Delaware and in this District, and except as so admitted denies the

allegations of paragraph 10 of the Complaint.

       11.     Admits that Squarespace solicits customers in the State of Delaware and in this

District, has customers who are residents of the State of Delaware and this District; admits that

Squarespace is incorporated in the State of Delaware, and except as so admitted denies the

allegations of paragraph 11 of the Complaint.

       12.     Admits that venue is proper in this district under 28 U.S.C. § 1400(b), and except

as so admitted denies the allegations of paragraph 12 of the Complaint.




                                                2
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 3 of 15 PageID #: 178




       13.    Admits that Squarespace is a corporation organized and existing under the laws of

the State of Delaware, and except as so admitted denies the allegations of paragraph 13 of the

Complaint.

                             BACKGROUND INFORMATION

       14.    Denies the allegations contained in paragraph 14 of the Complaint.

       15.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 15 of the Complaint.

       16.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 16 of the Complaint.

       17.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 17 of the Complaint.

       18.    Admits on or about August 31, 2020, William Hartselle of IP Investment Group

sent two documents to Squarespace styled “claim charts,” refers to those documents for the

precise contents thereof, and except as so admitted denies the allegations of paragraph 18 of the

Complaint.

                       DEFENDANT’S PRODUCTS AND SERVICES

       19.    Admits that Squarespace owns, operates, advertises, and controls the website

associated with the universal resource locator www.squarespace.com, and except as so admitted

denies the allegations of paragraph 19 of the Complaint.

       20.    Admits that Squarespace provides instructional materials on the website

associated with the universal resource locator www.squarespace.com, and except as so admitted

denies the allegations of paragraph 20 of the Complaint.




                                               3
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 4 of 15 PageID #: 179




      COUNT I: PURPORTED INFRINGEMENT OF U.S. PATENT NO. 6,430,623

       21.    Repeats and incorporates paragraphs 1–20, above, as if fully set forth here.

       22.    Admits that Exhibit A to the Complaint appears to be a copy of U.S. Patent No.

6,430,623 (the “’623 Patent”), and except as so admitted denies the allegations of paragraph 22

of the Complaint.

       23.    Admits that Squarespace makes, uses, offers for sale, sells, and advertises website

design and hosting platform and tools products, refers to those products for their precise

structure, configuration, and operation, and except as so admitted denies the allegations

contained in paragraph 23 of the Complaint.

       24.    Denies the allegations contained in paragraph 24 of the Complaint.

       25.    Denies the allegations contained in paragraph 25 of the Complaint.

       26.    Denies the allegations contained in paragraph 26 of the Complaint.

       27.    Denies the allegations contained in paragraph 27 of the Complaint.

      COUNT II: PURPORTED INFRINGEMENT OF U.S. PATENT NO. 6,609,159

       28.    Repeats and incorporates paragraphs 1–27, above, as if fully set forth here.

       29.    Admits that Exhibit B to the Complaint appears to be a copy of U.S. Patent No.

6,609,159 (the “’159 Patent”), and except as so admitted denies the allegations of paragraph 29

of the Complaint.

       30.    Admits that Squarespace distributes, makes, uses, offers for sale, sells, and

advertises website design and hosting platform and tools products, refers to those products for

their precise structure, configuration, and operation, and except as so admitted denies the

allegations contained in paragraph 30 of the Complaint.

       31.    Denies the allegations contained in paragraph 31 of the Complaint.




                                               4
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 5 of 15 PageID #: 180




       32.     Denies the allegations contained in paragraph 32 of the Complaint.

       33.     Denies the allegations contained in paragraph 33 of the Complaint.

       34.     Denies the allegations contained in paragraph 34 of the Complaint.

     COUNT III: PURPORTED INFRINGEMENT OF U.S. PATENT NO. 6,772,227

       35.     Repeats and incorporates paragraphs 1–34, above, as if fully set forth here.

       36.     Admits that Exhibit C to the Complaint appears to be a copy of U.S. Patent No.

6,772,227 (the “’227 Patent”), and except as so admitted denies the allegations of paragraph 36

of the Complaint.

       37.     Admits that Squarespace makes, uses, offers for sale, sells, and advertises website

design and hosting platform and tools products, refers to those products for their precise

structure, configuration, and operation, and except as so admitted denies the allegations

contained in paragraph 37 of the Complaint.

       38.     Denies the allegations contained in paragraph 38 of the Complaint.

       39.     Denies the allegations contained in paragraph 39 of the Complaint.

       40.     Denies the allegations contained in paragraph 40 of the Complaint.

       41.     Denies the allegations contained in paragraph 41 of the Complaint.

                                        JURY DEMAND

       42.     Squarespace reserves the right to independent judicial determination of all issues

as to which there is no right to trial by jury, including (i) whether the subject matters claimed in

the Patents-in-Suit qualify as inventions of inventors under 35 U.S.C. § 101, (ii) whether the

claims of the Patents-in-Suit are compliant with 35 U.S.C. § 112, and (iii) whether the subject

matters claimed in the Patents-in-Suit satisfy the non-obvious subject matter requirement

prescribed in 35 U.S.C. § 103.




                                                 5
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 6 of 15 PageID #: 181




                              PLANTIFF’S PRAYER FOR RELIEF

          43.     Squarespace denies that Hanger is entitled to any of the relief requested in

paragraphs A–D under the Prayer for Relief heading of the Complaint.

                                        GENERAL DENIAL

          44.     Except as explicitly admitted herein, Squarespace denies each and every

allegation, whether express or implied, contained in the Complaint.

                                   AFFIRMATIVE DEFENSES

                       FIRST DEFENSE – INVALIDITY OF THE ’623 PATENT
                FOR FAILURE TO COMPLY WITH REQUIREMENTS OF 35 U.S.C. § 112

          45.     Claims 1-11 of the ’623 Patent recite a “method for communicating with entities

in a private network.”

          46.     In the context of claims 1–11 of the ’623 Patent, the term “communicating”

denotes a function performed by a machine.

          47.     The “methods” recited in claims 1-11 of the ’623 Patent consist of the operation

or function of a machine, namely, a computer system.

          48.     The specification of the ’623 Patent does not disclose any physical structure that

performs the “methods” recited in claims 1-11 of the ’623 Patent.

          49.     The specification of the ’623 Patent does not disclose any computer program code

that causes a computer system to perform the “methods” recited in claims 1-11 of the ’623

Patent.

          50.     Claims 1-11 of the ’623 Patent are worded in such a way as to encompass any and

every computer system that performs the functions referred to in those claims, regardless of what

might be the computer system’s physical structure or computer program code.




                                                  6
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 7 of 15 PageID #: 182




       51.     The claim phrase “initiating communication with a first entity” denotes a function

performed by a machine.

       52.     The specification of the ’623 patent does not disclose any physical structure that

performs “initiating communication with a first entity.”

       53.     The specification of the ’623 Patent does not disclose any computer program code

that causes a computer system to perform “initiating communication with a first entity.”

       54.     The claim phrase “communicating messages toward said first entity” denotes a

function performed by a machine.

       55.     The specification of the ’623 patent does not disclose any physical structure that

performs “communicating messages toward said first entity.”

       56.     The specification of the ’623 Patent does not disclose any computer program code

that causes a computer system to perform “communicating messages toward said first entity.”

       57.     By reason of the facts alleged in paragraphs 45-56, above, at least claims 1-11 of

the ’623 Patent are invalid as claiming the function or result of a machine in contravention of the

requirements of 35 U.S.C. § 112 ¶¶ 1 and 2.

                   SECOND DEFENSE – INVALIDITY OF THE ’159 PATENT
             FOR FAILURE TO COMPLY WITH REQUIREMENTS OF 35 U.S.C. § 112

       58.     Claims 6-18 of the ’159 Patent recite a “computerized method for interposing a

front end server between a back end server program running in a given operating system space

on a given computer and one or more client programs running on remote computers connected to

the given computer via a computer network.”

       59.     In the context of claims 6–18 of the ’159 Patent, the phrase “interposing” denotes

a function performed by a machine.




                                                7
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 8 of 15 PageID #: 183




          60.   The “methods” recited in claims 6-18 of the ’159 Patent consist of the operation

or functions of a machine, namely, a computer system.

          61.   The specification of the ’159 Patent does not disclose any physical structure that

performs the “methods” recited in claims 6-18 of the ’159 Patent.

          62.   The specification of the ’159 Patent does not disclose any computer program code

that causes a computer system to perform the “methods” recited in claims 6-18 of the ’159

Patent.

          63.   Claims 6-18 of the ’159 Patent are worded in such a way as to encompass any and

every computer system that performs the functions referred to in those claims, regardless of what

might be the computer system’s physical structure or computer program code.

          64.   The claim phrase “running an interposed dynamically-loaded library” denotes a

function performed by a machine.

          65.   The specification of the ’159 patent does not disclose any physical structure that

performs “running an interposed dynamically-loaded library.”

          66.   The specification of the ’159 Patent does not disclose any computer program code

that causes a computer system to perform “running an interposed dynamically-loaded library.”

          67.   The claim phrase “running a front end server program which is loaded in the

given operating system space” denotes a function performed by a machine.

          68.   The specification of the ’159 patent does not disclose any physical structure that

performs “running a front end server program which is loaded in the given operating system

space.”




                                                8
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 9 of 15 PageID #: 184




         69.    The specification of the ’159 Patent does not disclose any computer program code

that causes a computer system to perform “running a front end server program which is loaded in

the given operating system space.”

         70.    The claim phrase “using the library to respond to standard operating system calls

by the back end server” denotes a function performed by a machine.

         71.    The specification of the ’159 patent does not disclose any physical structure that

performs “using the library to respond to standard operating system calls by the back end

server.”

         72.    The specification of the ’159 Patent does not disclose any computer program code

that causes a computer system to perform “using the library to respond to standard operating

system calls by the back end server.”

         73.    The claim phrase “communicating the call and its parameters to the font [sic] end

server over a first pipe” denotes a function performed by a machine.

         74.    The specification of the ’159 patent does not disclose any physical structure that

performs “communicating the call and its parameters to the font [sic] end server over a first

pipe.”

         75.    The specification of the ’159 Patent does not disclose any computer program code

that causes a computer system to perform “communicating the call and its parameters to the font

[sic] end server over a first pipe.”

         76.    The claim phrase “using the font [sic] end server to accept a connection from a

remote client” denotes a function performed by a machine.

         77.    The specification of the ’159 patent does not disclose any physical structure that

performs “using the font [sic] end server to accept a connection from a remote client.”




                                                9
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 10 of 15 PageID #: 185




       78.     The specification of the ’159 Patent does not disclose any computer program code

that causes a computer system to perform “using the font [sic] end server to accept a connection

from a remote client.”

       79.     The claim phrase “using the font [sic] end server to communicate a socket

associated with the client connection to the library” denotes a function performed by a machine.

       80.     The specification of the ’159 patent does not disclose any physical structure that

performs “using the font [sic] end server to communicate a socket associated with the client

connection to the library.”

       81.     The specification of the ’159 Patent does not disclose any computer program code

that causes a computer system to perform “using the font [sic] end server to communicate a

socket associated with the client connection to the library.”

       82.     The claim phrase “using the library to return program flow from the library's

execution of the accept call back to the back end server” denotes a function performed by a

machine.

       83.     The specification of the ’159 patent does not disclose any physical structure that

performs “using the library to return program flow from the library's execution of the accept call

back to the back end server.”

       84.     The specification of the ’159 Patent does not disclose any computer program code

that causes a computer system to perform “using the library to return program flow from the

library's execution of the accept call back to the back end server.”

       85.     The claim phrase “using the library to return program flow … in the same format

in which the operating system returns socket information in response to an accept call” denotes a

function performed by a machine.




                                                 10
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 11 of 15 PageID #: 186




         86.    The specification of the ’159 patent does not disclose any physical structure that

performs the “using the library to return program flow … in the same format in which the

operating system returns socket information in response to an accept call.”

         87.    The specification of the ’159 Patent does not disclose any computer program code

that causes a computer system to perform “using the library to return program flow … in the

same format in which the operating system returns socket information in response to an accept

call.”

         88.    By reason of the facts alleged in paragraphs 58-87, above, at least claims 6-18 of

the ’159 Patent are invalid as claiming the function or result of a machine in contravention of the

requirements of 35 U.S.C. § 112 ¶¶ 1 and 2.

                    THIRD DEFENSE – INVALIDITY OF THE ’227 PATENT
               FOR FAILURE TO COMPLY WITH REQUIREMENTS 35 U.S.C. § 112

         89.    Claims 1-7 of the ’227 Patent recite a “method for communicating.”

         90.    In the context of claims 1-7 of the ’227 patent, the term “communicating” denotes

a function performed by a machine, namely, a computer system.

         91.    The specification of the ’227 Patent does not disclose any physical structure that

performs the claimed “communicating” function.

         92.    The specification of the ’227 Patent does not disclose any computer program code

that configures a computer system to perform the claimed “communicating” function.

         93.    Claims 1-7 of the ’227 Patent are worded in such a way as to encompass any and

every computer system that performs the functions referred to in those claims, regardless of what

might be the computer system’s physical structure or computer program code.

         94.    The claim phrase “receiving a message from a first entity” denotes a function

performed by a machine.



                                                11
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 12 of 15 PageID #: 187




       95.     The specification of the ’227 patent does not disclose any physical structure that

performs “receiving a message from a first entity.”

       96.     The specification of the ’227 Patent does not disclose any computer program code

that causes a computer system to perform “receiving a message from a first entity.”

       97.     The claim phrase “determining a destination address in said second address space

for said message based on said identification” denotes a function performed by a machine.

       98.     The specification of the ’227 patent does not disclose any physical structure that

performs “determining a destination address in said second address space for said message based

on said identification.”

       99.     The specification of the ’227 Patent does not disclose any computer program code

that causes a computer system to perform “determining a destination address in said second

address space for said message based on said identification.”

       100.    The claim phrase “sending said message to a destination using said destination

address in said second address space” denotes a function performed by a machine.

       101.    The specification of the ’227 patent does not disclose any physical structure that

performs “sending said message to a destination using said destination address in said second

address space.”

       102.    The specification of the ’227 Patent does not disclose any computer program code

that causes a computer system to perform “sending said message to a destination using said

destination address in said second address space.”

       103.    By reason of the facts alleged in paragraphs 89-102, above, at least claims 1-7 of

the ’227 Patent are invalid as claiming the function or result of a machine in contravention of the

requirements of 35 U.S.C. § 112 ¶¶ 1 and 2.




                                                12
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 13 of 15 PageID #: 188




                        FIFTH DEFENSE – INVALIDITY UNDER 35 U.S.C. § 101

        104.    The subject matters claimed in the Patents-in-Suit do not qualify as “inventions”

of “inventors” that are eligible for patenting under 35 U.S.C. § 101.

                   SIXTH DEFENSE – UNAUTHORIZED DOUBLE PATENTING

        105.    The ’623 Patent was issued for the same alleged invention as was previously

patented under U.S. Patent No. 6,119,171.

        106.    The ’227 Patent was issued for the same alleged invention as was previously

patented under the ’623 Patent and U.S. Patent No. 6,119,171.

        107.    The ’623 Patent and the ’227 Patent are invalid under 35 U.S.C. § 101 and

controlling precedent including Underwood v. Gerber, 149 U.S. 224 (1893).

                  SEVENTH DEFENSE – INVALIDITY UNDER 35 U.S.C. § 112 ¶ 2

        108.    The claims in the Patents-in-Suit do not particularly point out any alleged

improvement in the art but hide and conceal any such improvement within broad recitals of

generic elements claimed in aggregation. The claims in the Patents-in-Suit are invalid for failure

to satisfy the particularity requirements of 35 U.S.C. § 112 ¶ 2.

                        EIGHTH DEFENSE – INVALIDITY UNDER 35 U.S.C. § 102

        109.    The asserted claims of the Patents-in-Suit fail to satisfy the subject matter novelty

condition for patentability, for at least the reason that the claims encompass subject matter that

constitute prior art.

                        NINTH DEFENSE – INVALIDITY UNDER 35 U.S.C. § 103

        110.    The asserted claims of the Patents-in-Suit fail to satisfy the non-obvious subject

matter condition for patentability, for at least the reason that the claims encompass subject

matters that constitute the predictable use of prior art elements according to their established

functions and the mere application of known techniques to prior art ready for the improvement.


                                                 13
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 14 of 15 PageID #: 189




                          TENTH DEFENSE – PRINCIPLES OF EQUITY

       111.    Plaintiff’s claims are barred, in whole or in part, by principles of equity, including

principles of equitable intervening rights.

                     ELEVENTH DEFENSE – FAILURE TO STATE A CLAIM

       112.    Plaintiff has failed to state a claim upon which relief can be granted.

                                     PRAYER FOR RELIEF

       WHEREFORE, Squarespace prays that the Court render judgment:

           A. Dismissing Hanger’s Complaint with prejudice;

           B. Declaring this case to be “exceptional” within the meaning of 35 U.S.C. § 285;

           C. Awarding Squarespace its reasonable attorneys’ fees and taxable costs incurred in

               defending this action;

           D. Awarding Squarespace such other and further relief as this Court may deem just

               and proper.

Dated: July 20, 2021                              Respectfully submitted,

                                                  FARNAN LLP

                                                  /s/ Michael J. Farnan
                                                  Sue L. Robinson (Bar No. 100658)
                                                  Brian E. Farnan (Bar No. 4089)
                                                  Michael J. Farnan (Bar No. 5165)
                                                  919 North Market Street, 12th Floor
                                                  Wilmington, DE 19801
                                                  (302) 777-0300 (Telephone)
                                                  (302) 777-0301 (Facsimile)
                                                  srobinson@farnanlaw.com
                                                  bfarnan@farnanlaw.com
                                                  mfarnan@farnanlaw.com

                                                  James W. Dabney (admitted pro hac vice)
                                                  James R. Klaiber (admitted pro hac vice)
                                                  Lynn M. Russo (admitted pro hac vice)
                                                  Michael M. Polka (admitted pro hac vice)
                                                  Justin W. Taylor (admitted pro hac vice)


                                                14
Case 1:21-cv-00774-LPS Document 14 Filed 07/20/21 Page 15 of 15 PageID #: 190




                                      HUGHES HUBBARD & REED LLP
                                      One Battery Park Plaza
                                      New York, NY 10004-1482
                                      T: 212.837.6000
                                      F: 212.422.4726
                                      james.dabney@hugheshubbard.com
                                      james.klaiber@hugheshubbard.com
                                      lynn.russo@hugheshubbard.com
                                      michael.polka@hugheshubbard.com
                                      justin.taylor@hugheshubbard.com

                                      ATTORNEYS FOR DEFENDANT
                                      SQUARESPACE, INC.




                                     15
